DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 4/8/2022 is acknowledged.
Claims 1-6 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I and Species III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/8/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US 2017/0317402).
In regards to claim 7, Hwang discloses of a patch antenna comprising: a base layer (for example 210, 510); an upper patch (for example 220, 520) disposed on a top surface of the base layer (210, 510); a lower patch (for example 230, 550) in which a feeding hole (for example see 232, 234 and 552, 554) is formed and which is disposed on a bottom surface of the base layer (210, 550); and a feeding patch (for example see 240, 250 and 530, 540) inserted into the feeding hole (232, 234, 552, 554) and disposed on the bottom surface of the base layer (210, 550), wherein the feeding hole (232, 234, 552, 554) is isolated from the feeding patch (240, 250, 530, 540) so that a coupling gap is formed (for example see Figs 3-5, 13-14 and Paragraphs 0066, 0068, 0105, predetermined gap defined therebetween).  
In regards to claim 8, Hwang discloses of the patch antenna of claim 7, wherein an area of the feeding hole (232, 234, 552, 554) is formed to be wider than an area of the feeding patch (240, 250, 530, 540, for example see Figs 3-5, 13-14 and Paragraphs 0066, 0068, 0105, larger area forming a predetermined gap defined therebetween).  
In regards to claim 9, Hwang discloses of the patch antenna of claim 7, wherein an outer circumference of the feeding patch (240, 250, 530, 540) is isolated from the feeding hole (232, 234, 552, 554) so that an isolated area is formed, and wherein the isolated area forms a coupling gap (for example see Figs 3-5, 13-14 and Paragraphs 0066, 0068, 0105, larger area forming a predetermined gap defined therebetween).  
In regards to claim 11, Hwang discloses of the patch antenna of claim 7, wherein a first feeding hole (232, 552) and a second feeding hole (234, 554) are formed in the lower patch (230, 550), and wherein the feeding patch comprises a first feeding patch (240, 530) inserted into the first feeding hole (232, 554) and a second feeding patch (250, 540) inserted into the second feeding hole (234, 554, for example see Figs 3-5, 13-14).  
In regards to claim 12, Hwang discloses of the patch antenna of claim 11, wherein the coupling gap comprises: a first coupling gap formed in an isolated space between the first feeding patch (240, 530) and the first feeding hole (232, 552); and a second coupling gap formed in an isolated space between the second feeding patch (250, 540) and the second feeding hole (234, 554, for example see Figs 3-5, 13-14 and Paragraphs 0066, 0068, 0105, predetermined gap defined therebetween).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2017/0317402).
In regards to claim 10, Hwang discloses of the patch antenna of claim 7 as found within the explanation above.
However, Hwang does not explicitly disclose of wherein a width of the coupling gap is 0.5 mm or more and 1.5 mm or less.  
It would have been obvious to one of ordinary skill in the art before the effective filing date as an obvious matter of design choice to achieve optimum performance of the patch antenna by having the width of the coupling gap being 0.5mm or more and 1.5mm or less since it has been held that wherein the general conditions of a claim are disclosed in the prior art (for example the formation of the predetermined (coupling gap)), discovering the optimum or working ranges (of the gap width) involves only routine skill in the art. (see In re Aller, 105 USPQ 233)
In regards to claim 13, Hwang discloses of the patch antenna of claim 12 as found within the explanation above.
However, Hwang does not explicitly disclose of wherein a width of the first coupling gap is identical with a width of the second coupling gap.  
It would have been obvious to one of ordinary skill in the art before the effective filing date as an matter of design choice to achieve optimum performance of the patch antenna by having the first and second coupling gaps widths being identical since it has been held that discovering the optimum value of a result effective variable (for example the width of the coupling gaps) involves only routine skill in the art. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844